Matter of Marie S.C. v Jamal Benjamin B. (2018 NY Slip Op 00341)





Matter of Marie S.C. v Jamal Benjamin B.


2018 NY Slip Op 00341


Decided on January 18, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 18, 2018

Acosta, P.J., Sweeny, Gische, Andrias, Gesmer, JJ.


5487

[*1]In re Marie S. C., Petitioner-Respondent,
vJamal Benjamin B., Respondent-Appellant.


Bruce A. Young, New York, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth I. Freedman of counsel), for respondent.

Order, Family Court, New York County (Carol Goldstein, J.), entered on or about September 23, 2016, which, to the extent appealed from, denied respondent father's objections to the Support Magistrate's denial of the father's motion to vacate a support order that was entered upon his default in 2008, unanimously affirmed, without costs.
The Family Court providently exercised its discretion in denying the father's motion to vacate his default, as the motion was untimely (CPLR 5015[a][1]; Matter of Commissioner of Social Servs. of the City of N.Y. v Juan H.M., 128 AD3d 501 [1st Dept 2015]). The father brought his motion more than six years after it had been entered against him, despite his actual knowledge that the order was outstanding. The clerk's mailing of the order to the father's address as stated on the record constituted sufficient notice to render the father's motion untimely (128 AD3d at 501).
Even if the father's motion to vacate the default order were timely, the father's motion still fails on the merits, as he failed to provide a reasonable excuse for his default and a meritorious defense (see Matter of Rickelme Alfredo B. [Ricardo Alfred B.], 132 AD3d 490, 490 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 18, 2018
CLERK